Seevers, J.
i wild: santor? evT-ta" peteno/oi1" witness?1118 I. One of the subscribing witnesses to the will was introduced as a witness by the defendants, and was asked to state the condition of the testator’s “ mind at the time the will was executed; whether sound or not.” This question was objected to on the ground that the witness could not give an opinion as tó the sanity of the testator. The objection wras overruled. The objection made in the district court is renewed here, and it is insisted that the witness was not introduced as an expert, and, therefore, could only testify to facts. In support of this proposition Pelamourges v. Clark, 9 Iowa, 1, and Rice v. Rice, 50 Mich., 448; S. C., 15 N. W. Rep., 545, are cited. Neither of these cases is applicable. It is elementary that a subscribing witness to a will can state whether the testator was sane at the time the will was executed. 1 Greenl. Ev., § 440.

2. evidence: transactions ceasedTwhát are not.

*757„ „ in supreme gued not con-court: olijections not arsidered. *756II. Robert E. Parsons was one of the defendants, and when on the stand as a witness was asked to state the conduct of James and Baldwin Parsons to their father) and m what manner they treated him. This question was objected to, and the objection overruled. It is insisted that the question sought to elicit from the witness evidence in relation to a personal *757transaction between tbe witness and tbe deceased. This we do not understand to be so. The object, evidently, was to show the acts and conduct of the legatees in the will toward the testator. This does not constitute a personal transaction between the witness and the testator, and why it should be claimed so by counsel we cannot imagine. Objections were made to the introduction of certain evidence, which were overruled. These objections are renewed, but no reasons are adduced in their support. They will not be considered. If counsel are unable, or do not see proper, to give any reasons whatever in support of a stated proposition, we cannot undertake to perform such ¿^y for them. Such is not our duty as we understand it. Kinser v. Farmers' Bank, 58 Iowa, 728; Smith v. Hickenbottom, 57 Id., 733.

4. wild- con-tor*evidence of ñon-expert.

b. evidence: stiike'out ^ part is good, III. A witness was asked to describe the conduct of the testator, and the witness answered: “ He acted strange. He acted in a way I never saw him before.” And the witness also testified: “"Well, his mind was weap from this on, and he was childish all summer.” The plaintiffs moved to strike out this evidence because incompetent, and because relating to personal transactions between the witness and the testator. This motion was overruled. The last objection is not insisted upon. But it is said that a “ non-expert witness cannot give an opinion, unless the facts on which it is based are first given to the jury, and the opinion is based on such facts.” We think evidence that a person acted strangely or in a childish manner are facts, and may be testified to by any one. Smith v. Hickenbottom, 57 Iowa, 733. Whether a non-expert can testify that the mind of another is weak we have no occasion to determine, because the motion was to strike out all of the evidence above set out, and was therefore correctly overruled, because at least a portion of it was admissible.
*758e. wiurimevidence6;11061 decfaraeons oí testator. *757IY. A witness was permitted to testify that the deceased *758■ said to her: “If it was to do over again I would make an equal division of my property.” To this evidence the plaintiffs objected because — First, thedeclaration was made by tbe testator three weeks after wiq was executed, and, second, that the evidence was irrelevant and incompetent. The objections were overruled. We think the evidence was admissible, and it has been in substance so held. In re Will of Hollingsworth, 58 Iowa, 526; Waterman v. Whitney, 11 N. Y., 157; and Shailer v. Bumstead, 99 Mass., 112. In the last case, the grounds upon which the admissibility in evidence of the declarations of the testator, made subsequent to the execution of the will, are stated at length. It is not necessary to restate them here.
Y. What has been said sufficiently indicates that we think no error was committed in admitting certain evidence of Hannah Parsons and Lewis Rizor that was objected to. The defendants propounded certain questions to the legatees named in the will, or some of them, on cross-examination, which were evidently designed to lay the foundation for impeaching them as witnesses, by showing that they had made contradictory statements to others out of court. The legatees, when on the stand as witnesses, denied that they had made the statements imputed to them, and therefore the plaintiffs were in no manner prejudiced by the questions asked. Afterwards defendants introduced evidence showing that said witnesses had made statements which were not in accord with their evidence. This evidence was objected to, because it was not proper in rebuttal, irrelevant and incompetent. If the real objection was that no proper foundation had been laid, we think it should have been stated. The objection now urged is that the impeaching evidence was improper, on the ground that the cross-examination was improper, because it was not in relation to matters the witnesses had testified to in chief. We have examined the evidence with care, and conclude that in this respect counsel is mis*759taken.' "We think the impeaching evidence is clearly competent.
7. -: santor-°evi-ta' dence: rule as to non-exports. YI. The plaintiffs asked a witness this question: “Now Mrs. Parsons, from what you heard father Parsons say to other members of the family, and from what you observed there that morning, what do- you think as to the condition of his mind that morning?” The defendants objected to this question, and the objection was sustained. There was no pretense that this witness was an expert, competent to give an opinion as to the mental condition of the testator. The rule as to non-. experts we understand to be-that, after the witness has stated facts and circumstances, then his opinion, derived from and based upon such facts, may be given. Pelamourges v. Clark, 9 Iowa, 1; State v. Huxford, 47 Id., 16. It will be observed that the question asked was not confined to facts to which the witness had testified, and, her opinion, based thereon, asked, but she was asked to state what her opinion was, based on her own observations and what she had heard the testator say. The witness was permitted to exercise her discretion as to what facts and circumstances she should take into consideration. In excluding the evidence the court did not err. Ashcraft v. De Armond, 44 Iowa, 229; State v. Stickley, 41 Id., 232; Rice v. Rice, 50 Mich., 448; S. C., 15 N. W. Rep., 545.
8.__: prodenótele-1 ebntestaut. YII. The plaintiffs sought to prove the declarations of one of the contestants in relation to the will. This evidence was objected to and the objection sustained. It has been held that a contestant cannot be permitted to introduce in evidence the declarations of one of the legatees. In re Will of Mary Ames, 51 Iowa, 596; Dye v. Young, 55 Id., 433. For the same reasons we do not think the declarations of one of the contestants can be introduced in evidence by or in behalf of the legatees.
*7609. practice court*:1 error must aflirmalively appear. *759It is said the court erred in refusing to submit YIII. certain interrogatories -to the jury. The abstract fails to state *760that the questions were submitted to counsel for the defendants as required by section.2808 of the _ . (Jode.
10_. in_ auffieientSex-n' captionsto. IX. The fourth and tenth instructions were objected to. Both of these instructions are lengthy. We do not deem it necessary to set them out, deeming it sufficient to say that we think them correct. The objections are mere criticisms, and even these are not specifically urged by counsel. It is said the court erred in giving certain instructions at the request of the defendants. No exception was taken at the time to the giving of these instructions. In a motion for a new trial, it was stated that the court erred in giving instructions, — in giving No. 1 asked by contestants. The court erred in giving the second instruction asked by the contestants, and the same thing is stated in relation to the third and fourth instructions. The ground of the objections should have been stated. Code, § 2789. It is lastly objected, but not specially urged, that the verdict is not sustained by the evidence. We think it is.
Affirmed.